Citation Nr: 0944798	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend (L.L.)


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1982 to May 
1985, from August 1990 to August 1994, and from March 2003 to 
May 2005.

This appeal to the Board of Veterans' Appeals (Board) 
originated from July 2005 and March 2006 rating decisions by 
a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this case on the docket pursuant to 38 
C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As support for his claim, the Veteran testified at a 
videoconference hearing in July 2007 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, the 
Veteran withdrew all of the other claims that he had 
appealed, except for PTSD.  Those additional claims concerned 
whether he had submitted new and material evidence to reopen 
a claim for service connection for alcoholism; whether he was 
entitled to service connection for acute renal failure, a low 
back disorder, residuals of a broken tooth, chronic 
headaches, hemorrhoids, a right wrist disorder, and a groin 
rash; and whether he was entitled to higher disability 
ratings for right shoulder impingement syndrome, an 
adjustment disorder with depressive and anxiety features, 
hypertension, residuals of a tongue resection, 
temporomandibular joint (TMJ) dysfunction, peripheral 
vascular disease of the right lower extremity, peripheral 
vascular disease of the left lower extremity, and mitral 
valve regurgitation.  So the only remaining claim was for 
PTSD.  See 38 C.F.R. § 20.204.

More recently, however, in March 2009, the Veteran submitted 
a letter expressing his intent to re-file all of those 
claims.  But the Board does not have jurisdiction to consider 
those claims, as they were previously withdrawn and have not 
since been reconsidered or readjudicated by the RO, much less 
denied and timely appealed to the Board.  See 38 C.F.R. § 
20.200.  So those claims are referred to the RO for 
appropriate development and consideration. 

Also, in a statement since received in December 2007 the 
Veteran raised an additional claim for service connection for 
residuals of a foreign body in his left eye.  But the Board 
also does not have jurisdiction to consider that claim, as 
it, too, has not yet been considered by the RO, much less 
denied and timely appealed to the Board.  See 38 C.F.R. § 
20.200.  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  So this claim also is referred to 
the RO for appropriate development and consideration. 

In October 2008, after determining there was new and material 
evidence to reopen the claim for service connection for PTSD, 
the Board remanded this claim to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration before readjudicating this claim on the 
underlying merits.


FINDING OF FACT

The competent medical and other evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for service connection for PTSD - in full, there is no need 
to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  This is 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-
the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  Here, the 
Veteran's VA treatment records show he has been receiving 
treatment for PTSD for many years and include a May 2007 VA 
psychiatrist's report providing a diagnosis of PTSD.  And in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
diagnoses of PTSD are presumably in accordance with 
DSM-IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  Therefore, the Board finds that the 
Veteran has the required current DSM-IV diagnosis of PTSD.  

The Veteran attributes his PTSD to both combat and noncombat-
related stressors essentially relating to (1) a combat 
situation while in Korea; (2) a situation in Korea involving 
his being the sole survivor among a group that was shot and 
killed; (3) a situation at Fort Sill, Oklahoma where he was 
supposed to be (but was not) on an ambulance that 
subsequently crashed; and (4) being in a helicopter crash.  
See his March 2009 statement.  



The Veteran's service personnel records document his service 
in Korea as well as his service at Fort Sill.  However, 
without regard to the verification of the specific asserted 
stressors relating to his service at those locations, as will 
be explained below, the Board finds that the Veteran's 
asserted stressor associated with riding in helicopters is 
sufficiently verified by the record; and it is this stressor 
to which the competent medical evidence relates his PTSD.

The Veteran's service treatment records show that he 
developed symptoms of anxiety and fear associated with flying 
in helicopters while in service.  A March 1985 Flight Status 
memo provides that the Veteran was trained as a medic in a 
helicopter setting and that following several "rough 
weather" rides in the helicopter, "he developed a diffuse 
anxiety reaction with the emotion of anxiety, palpitations, 
dry mouth, diarrhea, and afterwards sleeplessness."  But, 
the report also provides that "[the Veteran] [had] less than 
12 months of flying experience on the helicopter with no 
accidents, no traumatic experiences."  Nevertheless, the 
report provides an impression of adjustment disorder with 
anxious mood.  

Further concerning this incident, the record also includes an 
October 2004 letter from another serviceman, L.F., providing 
that he went to the helicopter crash site in question and 
participated in repairing it for flight.  And, a December 
2004 Medical Evaluation Board report describes the Veteran's 
past psychiatric history as including treatment in 1985 for 
anxiety symptoms relating to a fear of flying after he was 
involved in a helicopter crash.

As mentioned, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Moreover, whether there was a helicopter "crash" or merely 
a "rough" ride is to some degree subject to interpretation, 
possibly depending on, for example, the impact upon landing 
or any impact during flight with trees.  And so, the Board 
finds that the Veteran's asserted stressor associated with 
riding in helicopters is sufficiently verified by the record.



That said, the only remaining question is whether the 
Veteran's PTSD diagnosis is a consequence of that experience 
involving riding in helicopters.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this purported relationship, the October 2005 
report of a VA psychiatric exam provides a diagnosis of PTSD 
and indicates this disorder is related to an "index 
helicopter crash" in 1985.  Specifically, the report 
provides that, in 1985, "[the Veteran] was involved in a 
helicopter crash.  While there was no loss of life, the 
patient did feel that he was going to die."  The report also 
relates the Veteran's symptoms of hypervigilence, over 
arousal, distractibility, and irritability as relating to 
that occurrence.  The report further provides that the 
Veteran's PTSD is "most likely related to the events of 
military service."  

The October 2005 VA treatment report is thorough, well-
reasoned, and based on an objective clinical evaluation of 
the Veteran.  Hence, the findings in this report have the 
proper foundation and predicate and, therefore, are entitled 
to a lot of probative weight.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
Therefore, the Board finds that the competent medical 
evidence of record establishes the Veteran's PTSD is at least 
as likely as not attributable to his military service - and 
in particular to his experiences riding in helicopters.  So 
he is entitled to service connection for PTSD, especially 
resolving all reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


